Citation Nr: 1339132	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Esq.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran served on active duty from March 1967 to May 1973.  The Veteran also had in excess of three years of prior active service, the dates of which have not been verified.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The issue has been developed and adjudicated as one of service connection for PTSD.  Because there are other psychiatric diagnoses noted in the record, and in light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric diagnoses shown.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes at the outset that the Veteran served in combat, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  The Veteran's DD214 shows he was awarded the Cross of Gallantry with palm which denotes combat exposure.  

The Veteran has received ongoing mental health treatment at the Gainesville, Florida VA Medical Center (MC) since June 2006.  According to a January 2012 statement from the Veteran's treating nurse practitioner, the Veteran had PTSD diagnosed in July 2009.  A July 2009 record showing such initial diagnosis of PTSD is not included in the VA treatment records associated with the record.  As such record is pertinent evidence, it must be secured.  Furthermore, the most recent VA treatment record in the claims file is dated in July 2010, more than 3 years ago.  Records of VA treatment since are also pertinent evidence that must be secured. 
On July 2010 VA psychiatric evaluation, the examiner opined that the Veteran did not exhibit PTSD in accordance with the criteria in the DSM-IV, but rather had a generalized anxiety disorder not otherwise specified.  The examiner further opined that it could be not determined if the anxiety was related to combat without resorting to speculation.  A January 2012 statement by the Veteran's treating mental health practitioner states the Veteran "can describe several combat traumas that all meet criteria A for PTSD and with some patience, will display the full range of PTSD symptoms."  A February 2012 statement by a licensed mental health counselor also notes a diagnosis of PTSD (as well as of a panic disorder) and suggests the Veteran's psychiatric disabilities are related to his service in Vietnam. 

Another VA psychiatric evaluation is needed to resolve the conflicting medical evidence cited above. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification of all periods of the Veteran's active duty service.

2.  The RO should secure for the record the July 2009 VA treatment when the Veteran's initial diagnosis of PTSD was reportedly made.  If such record cannot be located, it must be so noted for the record, and the scope of the search must be described.  The RO should also secure for the record the complete clinical records of VA psychiatric evaluations and treatment the Veteran has received since July 2010. 

3. The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received.  The RO should secure complete clinical records of all such evaluations/treatment from the providers identified.

4.  After the above development sought is completed, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  Based on review of the record and the examination of the Veteran, the examiner should:

a) Identify by psychiatric diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD in accordance with DSM-IV related to his combat experiences.  If not, please identify the criteria for such diagnosis found lacking.

b) For each psychiatric diagnosis other than PTSD, the examiner should identify the likely etiology and specifically, whether it is as least as likely as not (a 50% or better probability) that such disability is related to the Veteran's combat service.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

5.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

